Citation Nr: 0600934	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran testified before the Board at a hearing 
held via video conference from the RO in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

In the Board's judgment, additional development is needed in 
this case.

The veteran testified before the Board in August 2005 that he 
was hospitalized at the Philadelphia Naval Hospital for 
migraine headaches in March 1966 and that he received a 
complete physical upon being admitted to the hospital.  
However, the only record from this hospitalization currently 
in the claims folder is a medical board report; the claims 
folder does not contain any records of treatment or of 
physical examination during his hospitalization, including 
progress notes, diagnostic tests, or any other records from 
this hospitalization (which appears to have been from March 2 
to March 21, 1966).  It appears that the RO has requested the 
veteran's service medical records only from the appropriate 
service department.  Under the circumstances of this case, 
the RO should again attempt to obtain copies of the March 
1966 hospitalization records at the Philadelphia Naval 
Hospital from the appropriate service department and from the 
Hospital itself.  

The Board also notes that several days after the veteran 
entered active duty in June 1966, an audiogram showed the 
following puretone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
40
25
LEFT
25
20
25
35
35

This audiogram shows some evidence of hearing loss disability 
in the veteran's right ear within the meaning of 38 C.F.R. 
§ 3.385 (2005).  However, in light of the possible existence 
of additional service medical records that the veteran has 
stated to be relevant to the issues on appeal, the RO should 
seek to obtain the additional service medical records and 
then to consider all of the evidence, including the June 1966 
in-service audiogram.

Accordingly, this matter is REMANDED for the following 
action:

1.  Obtain from the appropriate service 
department and the United States Naval 
Hospital in Philadelphia, Pennsylvania, 
copies of all treatment, including 
diagnostic tests, progress notes, and any 
other clinical records from a period of 
hospitalization at the Naval Hospital in 
March 1966.  Specifically request the 
service department and the Hospital to 
search any archived records which might 
contain the records in question and to 
reply in the negative if no records are 
found.  

2.  Then, readjudicate the claims for 
service connection for bilateral hearing 
loss disability and for tinnitus.  If the 
benefits sought are not granted, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


